Citation Nr: 0531951	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-26 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which confirmed and continued a 50 percent 
disability rating for the veteran's service-connected PTSD.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 2002 
& Supp. 2005) and 38 C.F.R. § 20.099(c) (2005).

The Board notes that in a December 2003 written statement, 
the veteran's representative appeared to raise a claim for 
service connection for heart related illness as a result of 
anxiety related symptoms.  With regard to whether the 
veteran's diagnosed heart related illness is a result of his 
PTSD, the Board finds that this claim has not yet been 
adjudicated by the RO, and we refer this issue for all 
further appropriate action.


FINDING OF FACT

PTSD is productive of total disability.


CONCLUSION OF LAW

PTSD is 100 percent disabling.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
this was done.  The veteran received notice in February 2002, 
and his claim was adjudicated in April 2003.  This notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  That letter informed the veteran of the 
evidence required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to VA.

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  The veteran indicated that all his treatment 
originated at the VA medical center and one private facility.  
The records for both facilities have been associated with the 
claims file.  Consequently, there are no outstanding records 
to obtain, and the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


II.  Factual Background

VA outpatient treatment records dated in January and February 
2002 show the veteran experienced frequent dreams and 
nightmares, as well as intrusive thoughts of the war.  He got 
anxious easily and became tearful when talking about the war.  
The assessment was PTSD with depression.

In March 2002, the veteran underwent VA examination.  He was 
dressed comfortably and appropriately for the season and 
occasion.  He made good eye contact initially and throughout 
the course of the evaluation.  The veteran displayed no 
psychomotor agitation of note.  He appeared fairly relaxed 
throughout the course of the evaluation.  His expressive, 
reactive, and spontaneous movements were moderately 
constricted, but he displayed no difficulties with goal 
directed movements.

The veteran's speech was unremarkable.  He was friendly and 
appropriately deferential.  He was a good historian.  He 
reported his mood presently as agitated and sad.  The 
veteran's affect was exceedingly depressed with a very labile 
change pattern tending toward tearfulness and crying.  He 
displayed a constricted range of responsiveness also tending 
toward sadness with such responsiveness being congruent with 
the subjects discussed and the topics at hand.  He was 
oriented to person, place, time, and purpose.  He had some 
difficulty with content and process oriented knowledge 
problems.  However, the examiner believed it was more of a 
memory issue for the veteran.

The veteran displayed some difficulties with attention and 
concentration tasks.  His memory, to include immediate and 
recent, appeared impaired.  He seemed to have no difficulty 
with more remote recall but took two iterations of three 
words to have them register adequately.  The veteran 
displayed partial insight into his mental health 
difficulties.  He relied exclusively on medication 
interventions.  He displayed good judgment relative to future 
goals and the means to achieve them.  He displayed no 
ruminations, obsessions, delusions, or compulsions.  He 
denied suicidal or homicidal ideations or hallucinations.  
His thinking processes were largely sequential, logical, and 
goal directed.  He displayed an adequate fund of information.

The examiner opined that the veteran appeared to experience 
an exacerbation of his PTSD symptoms.  He reported increased 
difficulty with sleep, most social spheres, fatigue, and 
irritability.  The veteran continued to reside with his wife 
of many years.  He had four children in the area and 
maintained close contact with all of them.  He did feel some 
estrangement relative to his difficulties.  He felt self-
conscious about going there on an overnight basis and being 
around his family when he had sleep problems.  He also 
appeared to live a fairly isolative lifestyle with not a good 
deal of social contacts outside the home and family.

The diagnosis was PTSD, moderate and chronic.  The veteran's 
Global Assessment of Functioning (GAF) score was 45.  This 
signified moderate to serious difficulties in all areas of 
social and occupational functioning especially relative to a 
possible exacerbation in his presentation of PTSD symptoms.

VA clinical records dated from December 2002 to January 2003 
show the veteran continued to demonstrate PTSD symptoms.  He 
had nightmares nearly every night.  He also thought about it 
during the day.  His mood was otherwise stable.  The veteran 
began mental health counselling in January 2003.  He reported 
panic symptoms and attacks in addition to nightmares that 
occurred three or four times per week.  The panic attacks 
involved chest pain, and the veteran felt like he was having 
a heart attack.  He wished he was dead at times but denied 
any active thoughts of suicide.

Private hospital records dated in December 2002 and July 2003 
show the veteran complained of chest pain and was diagnosed 
with atrial fibrillation.

In a July 2003 written statement, M.K., M.D. indicated that 
he had seen the veteran for paroxysmal atrial fibrillation.  
The veteran reported that he had nightmares, which frequently 
preceded his episodes of atrial fibrillation.  The episodes 
often occurred as he woke up from his nightmares.  From a 
cardiac standpoint, Dr. K opined that it was conceivable that 
the nightmares and subsequent adrenergic state were 
precipitating his episodes of atrial fibrillation, but it 
would be difficult to prove clinically.

VA clinical records dated from February 2003 to June 2003 
show the veteran complained of daily nightmares and reported 
avoidance of war-related material and crying spells.  He 
attended weekly therapy during this time period and was 
diagnosed with PTSD with depression.

In March 2003, the veteran underwent VA examination.  His 
hygiene looked excellent.  He was dressed comfortably and 
appropriately for the season and occasion.  The veteran made 
poor eye contact initially, which improved only somewhat over 
the course of the interview.  He displayed some moderate 
psychomotor agitation, with tremulous body movements related 
to his evident anxiety.  His expressive, reactive, and 
spontaneous movements were within normal limits, and he 
displayed no difficulty with goal directed behavior.  His 
speech was unremarkable.  The veteran's attitude towards the 
evaluation was somewhat hesitant, yet forthcoming.  He was 
appropriately deferential at all times.  The veteran 
indicated that he had not worked since 1968, when he suffered 
a heart attack and began receiving Social Security 
Administration benefits.

The veteran was a good historian.  He reported his mood as 
presently anxious and much the same for the recent past.  His 
affect was moderately elevated with a very labile change 
pattern tending toward weepiness and crying.  He displayed an 
extreme degree of intensity with such intensity being 
congruent with the subjects discussed and the topics at hand.  
He was alert and oriented.  He had some difficulty with 
content and process oriented knowledge problems, but overall 
he performed at least average.  He had some significant 
difficulties with attention and concentration tasks.  His 
immediate recall was poor.  He displayed no difficulty with 
recent or more remote recall.  The veteran demonstrated good 
insight to his mental health functioning and good judgment 
relative to future goals and the means to achieve them.  He 
displayed some negative ruminations, especially relative to 
the most recent stressor that he had disclosed to his 
therapist, but no obsessions, delusions, or compulsions. He 
denied suicidal and homicidal ideations and hallucinations.

The veteran's thinking processes were moderately tangential, 
but he was imminently amenable to redirection, and it only 
took a small degree of effort to direct him toward 
appropriate responses for queries made.  He displayed a 
commensurate fund of information.

The veteran continued to reside with his wife of over two 
decades.  He reported continued good contact with his 
children, none of whom were in the area.  He had no social 
contacts of any other kind.  He reported a good deal of 
social anxiety.  This limited his contacts.  He reported a 
number of symptoms of increased arousal, including sleep 
impairment, hypervigilance, and difficulty with concentration 
and attention.

The diagnosis was PTSD.  The veteran's GAF score was 50.  
This signified serious difficulties in social and 
occupational functioning.  It appeared that the additionally 
disclosed stressor and the counselling the veteran was 
beginning added at least short-term difficulties for the 
veteran.  His functioning seemed to be more severely impaired 
than when this same examiner assessed him previously.

In May 2003, the veteran's daughter and wife submitted 
written statements regarding the veteran.  His daughter 
indicated that the veteran threw up when he went to the rest 
room.  He also refused to stay at his children's houses.  She 
believed he was afraid to leave his house.  He would not go 
out to do group activities.  When she asked the veteran to 
talk about the war, he cried.  His wife indicated that they 
had no friends.


III.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Under the rating criteria of 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (PTSD) (2005), a 100 percent evaluation is provided 
where there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

Having reviewed the entirety of the record, the Board is of 
the opinion that an evaluation of 100 percent is warranted 
for the veteran's service-connected PTSD.  The Board is aware 
of the veteran's valorous service in World War II, as 
evidenced by his receipt of the Purple Heart.  Our ratings, 
however, must be based upon the applicable criteria as they 
relate to the findings on medical evaluation.

The evidence in this case reflects that the veteran has panic 
attacks and an extreme degree of intensity.  He has been 
classified as anxious, labile and elevated.  At times, 
thought processes have been tangential and he has significant 
difficulty with attention and concentration.  He has daily 
nightmares that interfere with sleep and produce daytime 
irritability.  Except for his immediate family, there is 
virtual isolation in the community.  Lastly, the overall 
symptoms come close to preventing him from leaving his home 
environment.

In essence, a person who is virtually homebound and unable to 
engage in common social contact, concentrate or maintain an 
attention span is unable to seek or maintain employment.  In 
sum, there is total disability.

ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


